Case 1:17-CV-05183-|LG-SI\/|G Document 49 Filed 01/28/19 Page 1 of 2 Page|D #: 248

199 \VATER STREET, IGTH FLOOR
NEW YORI{, NY 10()38

1531 ROUTE 82
HOPEWELL JUN(,‘TI()N, N\' llZ.’)flfl

AHMUTY, DEMERS & MCMANUS

 

 

(212) 513-7733 v .
<345) 223-,,;470
A'.PTORNEYS AT LAW ~
634 PI*ANK ROAD’ SU!TE 205 A 200 I-U- WILLETS ROAD 20 WEST MAIN sTRl<;E'l‘, sl'~l'm-; 203
oLlFTON PARK, NY 12065 _ c l 4 . v
(r18)387_»,604 ALBERTSON, NEW YORK 11507 RIVLRHEAD- “ “"‘“
o ` <(516) 535-1844
55 cHURoIl sTREET, sUITE 205 ‘ ‘ 65 MADisoN Avl<:i\'r sic
L' ' . v
wl.IITE PLAINS, NY 10601 (‘)1(’) 294'54'33 simms 400
(914) 584-9034 FACSIMILE (516) 294_5387 MORRISTOWN. N.I 075)<;<)
(9'73) 984-mon
January 28, 2019
Vla ECF

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza E

Brooklyn, New York 11201

Re: Shin v. YSZ Enterprises, et al.
Docket No. : l :l7-cv-05183 (ILG)(SMG)
Our File No. : ORNA 16741 7FAC

Dear Magistrate Judge Gold:

This office represents the defendant YSZ Enterprises in the above-referenced matter. This letter
is respectfully submitted on behalf of all parties. The parties agree that the Court’s guidance is
needed to resolve a discovery dispute that has arisen concerning non-party witnesses.

Specifically, the plaintiff has identified certain fact non-party witnesses in this case, namely,
Daniel Park and John Kim. However, the attorney for the plaintiff has advised that these non-
party witnesses desire to withhold their home addresses from the defendants. The defendants
maintain that they are entitled to the home addresses for these non-party witnesses and that these
non-party witnesses should be compelled to provide this information.

In addition, the plaintiff’ s attorney has advised that these non-party witnesses have retained his
services (without charge) and that he will be representing these non-party witnesses at their non-
party depositions. Accordingly, the plaintiffs attorney will be acting as counsel for these non-
party witnesses and will be asserting an attorney-client privilege on their behalf. The defendants
maintain that this is not proper and object to any claim of privilege/confidentiality between the
plaintiff’s attorney and any non-party witnesses with respect to any questions relating to the case
at hand. The defendants also maintain that they are entitled to any statements secured from these
non-party witnesses.

Case 1:17-CV-05183-|LG-SI\/|G Document 49 Filed 01/28/19 Page 2 of 2 Page|D #: 249

Re: Shin v. YS2 Enterprises, et al.
Docket No. : l:l7-cv-05183 (ILG)(SMG)
Our File No. : ORNA 167417FAC
Page 2

In light of the above, the parties request that the Court schedule a telephone conference call to
discuss these issues. The parties have conferred and propose that the conference call be
conducted during the afternoon of either February 4, 2019, February 6, 2019 or February 8, 2019

subject to the Court’s availability.

Thank you for your consideration of this request.

Respectfully submitted,
_ 1 \ q »
{`~,, y _ lzj/l/lllWo”j§
JANICE BERKOWITZ
(516) 535-1887
JB/ml
cc: Via ECF

THE BASIL LAW GROUP, P.C.
1270 Broadway, Suite 305
New York, New York 10001

THE CHARTWELL LAW OFICES, LLP
81 l\/Iain Street, Suite 100
White Plains, New York 10601

LONGO & D’APICE, ESQS.
26 Court Street, Suite 1700
Brooklyn, New York 11242

